                                                                                                                    8/17/20, 1:02 PM




       Initial Disclosures
       Sharika M. Robinson <srobinson@sharikamrobinsonlaw.com>
       Mon 6/1/2020 4:44 PM
       To: Geis, Chris <Chris.Geis@wbd-us.com>


         1 attachments (119 KB)
       Initial Disclosures.pdf;

       Chris -

       I am in receipt of your letter, dated May 13, 2020, that acknowledges receipt of Mr. White's initial disclosures.
        Most pertinent is that you had no objections to the document itself. You simply requested that a certificate of
       service be sent to you, and you returned the document in its entirety for lack thereof. Attached are the initial
       disclosures for the second time, including a certificate of service.

       I want to remind you that discovery disputes are to be made in good faith and not based on frivolous contentions.
        A certificate of service is not material, and if the mail arrived late, please attribute such delay to COVID-19.

       Speaking of COVID-19, I am not in the office on a regular basis, as most are not. I am practicing social distancing
       as required. Please send your communications to me by email. I do not prefer to receive any paper copies. I
       have young children at home, one of whom has an immune system that would make him very susceptible to any
       virus.

       If you have any preferences, please let me know

       Thank you,

       Sharika M. Robinson

       The Law Offices of Sharika M. Robinson
       10230 Berkeley Place Drive, Suite 220
       Charlotte, North Carolina 28262

       Phone: (704) 561-6772
       Fax: (704) 561-6773




about:blank                                                                                                                Page 1 of 1

                       Case 5:19-cv-00467-BO Document 39-3 Filed 08/24/20 Page 1 of 1
